The Office action dated on 10/8/2020 is vacated and replaced by the following action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 8/14//2020 in response to the previous Non-Final Office Action (2/14/2020) is acknowledged and has been entered.
Claims 1-5, 7-10, 12, 16-18, 20-21, 24-27, 29, 43, 48-64, 66-109, 113, 115-134, and 142-145 have been cancelled.
Claim 146 has been added.
	Claims 6, 11, 13-15, 19, 22-23, 28, 30-42, 44-47, 65, 110-112, 114, 135-141 and 146 are pending and under consideration for a method of treating a cancer (elect lung cancer) in an individual comprising detecting the presence or an increased level of PD-L1 and IFN-g in tumor tissue sample comprising TIL from the individual and administering PD-L1 antibody Atezolizumab (MPDL3280A) to the individual.
In this Office action:
Terms B7-H1 and PD-L1 are interchangeable.
Term MPDL3280A and Atezolizumab are interchangeable.
The following office action contains NEW GROUNDS of rejection-based on the amendment.
Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 4/8/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Rejections/Objection Withdrawn:

The rejection of Claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicant’s claim amendment and reconsideration.

The rejection of Claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to the claims.

The rejection of Claims under pre-AIA  35 U.S.C. 103(a) as being obvious over Brahmer et al (N Engl Med 366:2455, 2012), Konishi et al (Clin Can Res, 10:5094-5100, 2004), Peng et al (Can Res 72:5209-18, 2012) is withdrawn in view of the claim amendment.

The rejection of Claims under 35 U.S.C. 103(a) as being unpatented over Chen et al (20110200620, Aug 2011), Konishi et al (Clin Can Res, 10:5094-5100, 2004), Peng et al (Can Res 72:5209-18, 2012) is withdrawn in view of the claim amendment.

The provisionally ODP rejection of Claims as being unpatentable over claims 1- 61 of copending Application No. 16/657031 is moot in view of abandonment of application.  However, continuation applications have been filed, which encompass the same subject matter and claims (see new ground of ODP rejection below). 

The arguments are moot in view of withdrawals of the rejection(s).

Rejection Maintained and Response to Arguments:


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquires set forth in Graham V. john Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 25 U.S. 103 (a) are summarized as follows:

	1.	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or obviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 6, 11, 13, 15, 19, 22-23, 28, 30-42, 44, 110-112, and 135-137 remain and are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Brahmer et al (N Engl Med 366:2455, 2012),  Konishi et al (Clin Can Res, 10:5094-5100, 2004), Peng et al (Can Res 72:5209-18, 2012) and ClinicalTrial.gov (June 2011) as set forth and modified below:
Brahmer et al teach a method of treating advance cancer with anti-PD-L1 antibody including BMS-936559.  Brahmer et al first teach that PD-L1 is up-regulated in many solid tumor samples and teach that interaction of PD-L1 with its receptor PD-1 can inhibit cytokine production and catalytic activity of PD-1+ tumor with infiltrated CD4+ and CD8+ T cells, which plays a pivotal role in the ability of tumor cell in the host immune system (page 2456).  Blockade of the interaction between PD-L1 and PD-1 enhances immune function and mediates anti-tumor activity in vitro and in vivo.  Brahmer et al teach a method of administering PD-L1 antibody for treating those patients with PD-L1+ cancers including NSCLC, wherein the tumor mess is reduced (page 2457-2462, figure 1-2).

Brahmer et al do not teach a method of detecting both PD-L1 and IFN-g levels in these tumor patients and administering PD-L1 antibody Atezolizumab (MPDL3280A).

Konishi et al teach a method of detecting the expression of B7-H1 (alternative name PD-L1) in Non-small cell lung cancer (NSCLC) samples which are considered prior to any treatment (page 5095, left col, Patient and Method) and teach that expression of B7-H1 in the tumor associated with the tumor infiltrated lymphocyte (TILs) expressing PD-1.   Konishi et al also teach a method of determining the TILs by detecting T cell marker CD45 (abstract and page 5096-8 left col).  Konishi et al suggest 

Peng et al teach elevated IFN-g and its inducible chemokines found in the PD-1+ T-cell infiltrated (TIL) to tumor sites. Pend et al teach that in T-cell infiltrated tumor, T-cell marker IFN-g is detected/elevated and other markers, CXCL chemokines including CXCL9 and CXCL10, are also detected. Peng et al teach detection of IFN-g based on mRNA expression are measured by real time PCT and protein levels (figure 4, page5210, right col). 

ClinicalTrial.gov has an open study a clinical trial for treating advance or metastatic solid tumor with PD-L1 antibody MPDL3280A. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use anti-PD-L1 antibody MPDL3280A for treating advanced cancer with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to collect any tumor tissue samples, determine the presence or increase levels of PD-L1 and IFN-g in TIL and administrate PD-L1 antibody MPDL3280A that has been used in Clinical Trial.gov in order to increase the efficacy for treating PD-L1 expressing advanced or metastatic solid tumor because Brahmer has shown that the tumors expressing PD-L1 can be treated by administering a B7-H1 (PD-L1) antibody and clinical trial antibody has used for treating advanced solid tumor.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.

2	Claims 6, 11, 13, 15, 19, 22-23, 28, 30-42, 44-47, 65, 110-112, 114, and 135-137 remain and are rejected under 35 U.S.C. 103(a) as being unpatented over Chen et al (20110200620, Aug 2011), Konishi et al (Clin Can Res, 10:5094-5100, 2004), Peng et al (Can Res 72:5209-18, 2012) and ClinicalTrial.gov (June 2011) as set forth and modified below:
Chen et al teach a method of treating B7-H1 (PD-L1) positive cancer with an agent that is antibody to B7-H1/PD-L1 that interfering the interaction between B7-H1/PD-L1 and its receptor (abstract and claims 19-20). Chen et al first teach a method of detecting expression levels of B7-H1 in infiltrated leukocyte and renal cancer cells 

Chen does not teach infiltrated T cell detected by determining the T-cell marker IFN-g and administering PD-L1 antibody Atezolizumab (MPDL3280A).

Konishi et al teach a method of detecting the expression of B7-H1 (alternative name PD-L1) in Non-small cell lung cancer (NSCLC), primary tumor samples which are considered prior to any treatment (page 5095, left col, Patient and Method) and teach that expression of B7-H1 in the tumor associated with the tumor infiltrated lymphocyte (TILs) expressing PD-1.   Konishi et al also teach a method of determining the TILs by detecting T cell marker CD45 (abstract and page 5096 left col).  Konishi et al suggest that blockage B7-H1 and PD-1 interaction in the cancer will be one strategy to future immunotherapy for NSCLC (page 5099, right col).  Konishi et al teach that B7-H1 and TILs are detected in the tumor tissues by immunohistochemistry (figure 1-4).

Peng et al teach elevated IFN-g and its inducible chemokines found in the PD-1+ T-cell infiltrated (TIL) to tumor sites. Pend et al teach that in T-cell infiltrated tumor, T-cell marker IFN-g is detected/elevated and other markers, CXCL chemokines including CXCL9 and CXCL10, are also detected. Peng et al teach detection of IFN-g based on mRNA expression are measured by real time PCT and protein levels (figure 4, page5210, right col). 

ClinicalTrial.gov has an open study a clinical trial for treating advance or metastatic solid tumor with PD-L1 antibody MPDL3280A. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use anti-PD-L1 antibody MPDL3280A for treating advanced cancer with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to collect any tumor tissue samples, determine the presence or increase levels of B7-H1 and IFN-g in TIL and administrate B7-H1 (PD-L1) antibody MPDL3280A that has been used in Clinical Trial.gov in order to increase the efficacy for treating B7-H1 

Response to applicant’s argument: 
Applicant provides following arguments:
The Primary References, Brahmer and Chen, Do Not Teach or Suggest PD-L1 as a Predictive Biomarker of Responsiveness to Atezolizumab Therapy (page 10-11) 

Brahmer:
	Brahmer describes a phase I anti-PD-L1 antibody dose escalation trial. Brahmer does not teach assessing PD-L1 and IFN-g expression in a patient who is liked to benefit from antibody PD-L1 therapy, much less Atezolizumab in particular. Brahmer measure PD-L1 expression in blood T cells, not in cancer.

Chen:
	Chen does not teach the presence of increased levels of PD-L1 used as predictive biomarker or responsiveness for treatment with anti-PD-L1 antibody, much less Atezolizumab in particular.
	Chen discloses that a subject is more likely to benefit from immunotherapy if B7-H1 (PD-L1) is not detected in the test cells, or if less than an immune-inhibitory threshold level of the test cells express B7-H1 (see, e.g., paragraph [0045-6]). This teaching is precisely the opposite of the presently claimed methods.
In response to the argument of Brahmer:
	Brahmer clearly teaches and cites references showing that PD-L1 is selectively expressed on many tumors and upregulated in solid tumors (page 2456, left col, par 3). Brahmer teaches that interaction between PD-L1 on tumor cells and its receptor PD-1 expressed on infiltrated T cell inhibits T cell activity and blockade of the interaction with anti-PD-L1 antibody could potentiate immune response to the tumor that is a concept for using anti-PD-L1 antibody for such treatment.
 based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states:
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  


It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately. 

In response to the argument of Chen:
	 Chen, in the abstract, clearly teach that the invention is a method of diagnosing B7-H1 expressing tumor and treated with agent that interferes with interaction between B7-H1 and it receptor.  In claims 19-20, Chen teaches a) identifying expression of B7-H1 and d) administering antibody that is anti-PD-L1. In many location, Chen repeat the method and steps. 
	Regarding the argument on test cell that expresses no detectable PD-L1 which is treated with immunotherapy meaning PD-L1 antibody, the Office disagrees.
	Chen provides different immunotherapies with broad range of immunotherapeutic agents.  Less or no expression of B7-H1 (PD-L1) in tumor tissues including tumor cells and leukocytes would be benefit for the immunotherapeutic agents which do not include B7-H1 antibody in the method.  Chen claims treating such tumor (not express B7-H1) only interferes the interaction between B7-H1 and its receptor recited in independent claim 19 and dependent claim 20. 
	It is common knowledge and logic thinking for one skilled in the art that anti-B7-H1 antibody inhibiting the interaction between B7-H1 and its receptor only occurs in the cell expressing B7-H1 and the cell expressing B7-H1 receptor.  If there is no presence of B7-H1 on the cell, there is nothing to bind by anti-B7-H1 antibody and nothing to be inhibited by such antibody among the cells.
	Applicant is right on that Chen does not teach administering anti-B7-H1 antibody Atezolizumab.  The deficiency has been made up by ClinicalTrial.gov as set forth in the rejection above and reasoning addressed above.
Secondary references fail to remedy the deficiencies of Brahmer and Chen (page 11+):
Konishi examines PD-L1 protein expression as prognostic marker response to any particular treatment. Konishi does not teach PD-L1 on tumor cell associated with TIL expression of PD-1 and no teaching on treatment with Atezolizumab in combination with Brahmer or Chen.

Peng does not teach elevated IFN-g in PD-1+ TIL in the tumor sites.  Peng teaches smaller proportion PD-1+ IFN-g+ in TIL compared to PD-1- cell in IFN-g expression.

Clinical trial/gov discloses phase I trial, does not teach or suggest PD-L1 alone or in combination with IFN-g detection and used for predictive marker for responsiveness to any treatment.

	In response to the argument of Konishi:  Claims do not require test PD-1 expression on TIL, The reference by Konishi provided in the rejection is merely for a method of detecting PD-L1 and present of PD-L1 in non-small cell lung cancer (elected tumor) in the filtrated TIL cells (CD45+ cells) in the tumor. Treatment with Atezolizumab has been disclosed by Clinical trial/Gov as addressed above.
presence of IFN-g since the instant claims merely require the presence or elevated IFN-g, not specific amount.
In response to clinical trial/gov, detecting PD-L1 and IFN-g in the tumor tissues indicating the tumor cell expressing PD-L1 and presence of infiltrated T-cell by IFN-g as marker for treatment with PD-L1 antibody have been taught and suggested by the references in combination as addressed above. The reference of clinical trial merely provided here is merely for the limitation recited using specific PD-L1 antibody Atezolizumab.  The information of the antibody has been publically available and used in Clinical Trial.gov for treating solid tumor prior to the filing date of instant application.  

A Skilled Artisan Would Not Have Been Motivated to Combine the Cited References with a Reasonable Expectation of Success 
On page 13, applicant argues that in view of the teaching of Konish and Peng discussed above a person of skill in the art would not have been motivated to combine the cited references according to the Office's interpretation.  A person of skill in the art would be motivated to combine the teachings of Brahmer with that of Konishi and Peng, which Applicant does not concede, the skilled artisan would not have arrived at the presently claimed methods because no combination of the cited references teaches or suggests treating cancer in an individual by administering an atezolizumab (MPDL3280A) based on the association between the presence or increased level of PD-L1 and IFN-g prior to atezolizumab (MPDL3280A) treatment and the therapeutic efficacy of such treatment. 

	In response, each of the teachings by Brahmer or Chen in combination with Konishi, Peng and Clinical trial/Gov has been discussed. Again briefly, Brahmer and Chen teach tumor cell expressing PD-L1 protein which interacts with its receptor PD-1 
The Presently Claimed Methods are Unexpectedly Effective for Treating Cancer Patients with Atezolizumab 

On page 14, applicant argues: the presently claimed methods provide for the identification of cancer patients who are likely to respond to treatment with the anti-PD-L1 antibody atezolizumab (MPDL3280A) based on the presence or an increased level of PD-L1 and IFN-g in a tumor tissue sample comprising tumor infiltrating immune cells obtained from the patient prior to treatment with atezolizumab. Thus, the claimed methods ensure that patients who are likely to respond to atezolizumab therapy are identified and treated accordingly, while safeguarding patients that are unlikely to respond from the effects of an unnecessary treatment. This clinical advantage was enabled by Applicant's discovery that there is an association between the presence or an increased level of PD-L1 and IFN-g prior to treatment and the therapeutic efficacy of treatment with atezolizumab. 
The present specification demonstrates that PD-L1 and IFN-g are unexpectedly effective biomarkers for responsiveness to atezolizumab therapy. Examples 3, 7, and 20, for example, demonstrate that an increased level of PD-L1 in a tumor tissue sample comprising tumor infiltrating immune cells is indicative of patients who displayed either a partial response or complete response to treatment with atezolizumab (see also Fig. 3), with higher objective response rates for PD-L1-positive compared to PD-L1-negative tumors observed across a variety of tumor types (see Example 7). Example 6 demonstrates that increased levels of T-cell related markers such as IFN-g were similarly correlated with patient responsiveness to treatment with atezolizumab. Notably, patients who were identified as likely to respond to atezolizumab therapy and subsequently treated were shown to have unexpectedly durable anti-tumor immunity (see Example 14). 

	In response, the Office agrees that the applicant has done some work to approve effectively treating PD-L1 positive cancer with anti-PD-L1 antibody in this application.  However, these have been disclosed prior to the application filed by Behmar, Chen and Konoshi et al. One skilled in the art would consider that treating PD-L1 positive tumor with anti-PD-L1 antibody would achieve expected result as disclosed and suggested by the references of Behmar or Chen etc.  IFN-g being a biomarker of activated T-cell and infiltrated T cell in the tumor site is also provided in those references.  Applicant having done in this application is combining them together to form a new application.  Regarding with administering specific any PD-L1 antibody Atezolizumab, the application provides description on reactivated T cell and gene expressions by active T cell response to anti-PD-L1 Atezolizumab treatment, which are not surprised because the references provided in this Office action have shown that.  In addition, approval of effectiveness of atezolizumab for cancer treatment in the examples of the application is not the subject matter and not within the scope of the presently claimed invention.  The claims require the tumor sample from the individual for testing the presence or increase levels of PD-L1 and IFN-g obtained prior to treatment with anti-PD-L1 antibody, not after or response to the antibody treatment. Therefore, the teachings provided in the application, e.g. examples 2-17, do not support or directly relate to the currently claimed 

For detecting additional T cell marker Granzyme B expression:
3.	Claims 6, 11, 13, 14, 15, 19, 22-23, 28, 30-42, 44, 110-112, and 135-137, and 138 remain and are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Brahmer et al (N Engl Med 366:2455, 2012), Konishi et al (Clin Can Res, 10:5094-5100, 2004) and Peng et al (Can Res 72:5209-18, 2012) as applied in the claims above, and further in view of Bontkes et al (British J Can, 76:1353-1360, 1997) as set forth below:
The teachings of Brahmer with Konishi and Peng et al are set forth above.

The references in combination do not teach detecting more T cell marker Granzyme B (claim 14) in the tumor tissues.

Bontkes et al teach that Granzyme B (GrB) is a proteinase known to be expressed by cytotoxic lymphocytes and induce apoptosis in a target cells. Bontkes al teach a method of detecting the marker in the tumor infiltrated T cell by immunohistochemical staining (figure 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to detect more T cell markers with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to detect more T cell markers in order to confirm the presence of T cell infiltrated into the tumor tissue before treating the cancer with PD-L1 antibody because Brahmer, Konishi, and Peng et al have shown that the tumor cell expressing PD-L1 and have been treated by administering a B7-H1 (PD-L1) antibody and Bontkes have shown T cell marker detection in tumor infiltrated T cells. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.

14, 15, 19, 22-23, 28, 30-42, 44-47, 65, 110-112, 114, 135-137, and 138-141 remain and are rejected under 35 U.S.C. 103(a) as being unpatented over Chen et al (20110200620, Aug 2011), Konishi et al (Clin Can Res, 10:5094-5100, 2004) and Peng et al (Can Res 72:5209-18, 2012) as applied in the claims above, and further in view of Bontkes et al (British J Can, 76:1353-1360, 1997) as set forth below:  
The teachings of Chen with Konishi and Peng et al are set forth above.

The references in combination do not teach detecting more T cell marker Granzyme B (claim 14) in the tumor tissues.

Bontkes et al teach that Granzyme B (GrB) is a proteinase known to be expressed by cytotoxic lymphocytes and induce apoptosis in a target cells. Bontkes al teach a method of detecting the marker in the tumor infiltrated T cell by immunohistochemical staining (figure 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to detect more T cell markers with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to detect more T cell markers in order to confirm the presence of T cell infiltrated into the tumor tissue before treating the cancer with PD-L1 antibody because Chen, Konishi, and Peng et al have shown that the tumor cell expressing PD-L1 and have been treated by administering a B7-H1 (PD-L1) antibody and Bontkes have shown T cell marker detection in tumor infiltrated T cells. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.
Response to applicant’s argument:
	On page 14, applicant states that the rejections are moot since origin claim 115 has been incorporated into claim 6. 
	In response, the statement is in an error.  Original claim 115, further limiting the anti-PD-L1 antibody of claim 6 to Atezolizumab, is never appeared in these two rejections in this and previous Office actions.  Instead, claim 14 reciting more T cell marker Granzyme B other IFN-g of claim 6 is added in the rejections of the 103-1 and 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 
759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  

1)	Claims 6, 11, 13-15, 19, 22-23, 28, 30-42, 44-47, 65, 110-112, 114, 135-141 and 146 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-8, 11-12, 14, 16-17, 20, 22-24, 28-29, 32-33, 35, 37-38, 41, 43-45, 49-50, 53-54, 56, 58-59, 62, 66, 69-71, 75-78, 80, 86-89, 97, 99-106, 108, 115, 117-119 of copending Application No. 16/591813.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method of treating a disease comprising 
The instant claims are drawn to:
A method of treating a disease (elect lung cancer) comprising detecting the presence of PD-L1 and T-cell marker IFNg in tumor tissue samples (elected) and administering PD-L1 antibody, wherein the PD-L1 antibody is Atezolizumab (MPDL380A).

The claims of application ‘813 are drawn to:
A method of treating a disease and identifying a patient for benefit of treatment with PD-L1 antibody comprising:  determining an increased levels of a PD-L1 biomarker and T cell markers including IFN-g (claim 1), administering PD-L1 binding antagonist to the patient (claim 7), wherein the PD-L1 binding antagonist is antibody, Atezolizumab (MPDL380A, claims 87-88).


Both sets of the claims are drawn to the same method of treating PD-L1 positive cancer with anti-PD-L1 binding antibody Atezolizumab based on the presence of PD-L1 and T cell marker IFN-g. Thus, the claims of instant application and the claims of ‘813 application would be anticipated or be obvious over each other.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Response to applicant argument:
	Applicant argues that the two inventions are different because the present invention is directed to treatment with Atezolizumab based on the presence and increased levels of PD-L1 and IFN-g while ‘813 application is treatment with PD-L1 binding antagonist based on three, four, and five gene biomarker signature.
	In response, the most filed claims of ‘813 application recite detecting gene expression of PD-L1, CXCL9 and IFN-g to determine benefit with PD-L1 binding antagonist (claim 1).  One additional marker in the claims of ‘813 application is CXCL9.  But this marker is recited in claim 14 of the present application.  Regarding with the PD-L1 binding antagonist of claim 1 of ‘813 application, claim 88 of ‘813 application has further limited the binding antagonist to Atezolizumab. Thus, looking into the entire claim sets of ‘813 and present applications, both sets of the claims encompass same or similar scope of inventions, they would be anticipated or obvious over each other.

2)	Claims 6, 11, 13-15, 19, 22-23, 28, 30-42, 44-47, 65, 110-112, 114, 135-141 and 146 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-61 of copending application No. 17/148775.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claim are directed to a method of treating a disease comprising cancer by administering PD-L1 binding antagonist including antibody based on the PD-L1 expression in tumor cell and an infiltrated T cell marker including IFN-g.
The instant claims are drawn to:
A method of treating a disease (elect lung cancer) comprising detecting the presence of PD-L1 and T-cell marker IFNg in tumor tissue samples (elected) and administering PD-L1 antibody.


The claims of application’ 775 are drawn to:

A method of treating a disease and identifying a patient for treatment comprising:  determining an increased levels of a PD-L1 biomarker and T cell markers including IFN-g (claims 13-14) in a sample from the individual and administering PD-L1 antagonist, wherein the presence of a PD-L1 biomarker in the sample indicates that the individual is 

Both sets of the claims are drawn to the same method of treating PD-L1 positive cancer with anti-PD-L1 axis binding antagonist based on the presence of PD-L1 and IFN-g, the difference of application ‘775 providing recommendation for using PD-L1 axis binging antagonist for treatment (claims 1-5), while the instant application reciting administering Atezolizumab after determining the presence or increased levels of PD-L1 and IFN-g. 
The specification of ‘775 applications defines:  the PD-L1 binding antagonists include anti-PD-L1 antibodies [00043], and further states “an anti-PD-L1 antibody (MPDL3280A) used for solid and liquid tumors [000327].  
Thus the result of application ‘775 would end up with PD-L1 therapy with PD-L1 binding antagonists that include anti-PD-L1 antibody Atezolizumab/MPDL3280A.  Accordingly the claims of instant application and the claims of ‘775 application are obvious over each other.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.
In looking the newly filed applications, it is noted that applicants have numerous copending applications encompassing the same or similar subject matter as the instant application. For example, 16545177 and 16/157853 etc.
Applicant should review all subject matter considered the same or substantially the same, and submit the appropriate Terminal Disclaimer(s). 
	

The following is NEW GROUNDS of rejection-based on newly added claim 145:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 145 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Konishi et al (Clin Can Res, 10:5094-5100, 2004) in view of Brahmer et al (N Engl Med 366:2455, 2012) and ClinicalTrial.gov (June 2011). All references are provided in previous rejections.
Konishi et al teach a method of detecting the expression of B7-H1 (alternative name) PD-L1) in Non-small cell lung cancer (NSCLC) cell and teach that expression of B7-H1 in the tumor associated with the tumor infiltrated lymphocyte (TILs), wherein the TILs express PD-1. Konishi et al also quantified the infiltration of TIL cells by detecting CD45+ marker which are over 10% (page 5097-8, figure 4 and table 3).   Konishi et al suggest that blockage B7-H1 in the cancer will be one strategy to future immunotherapy for NSCLC (page 5099, right col).  Konishi et al teach that B7-H1 and TILs are detected in the tumor tissues by immunohistochemistry (figure 1-4).
Konishi et al do not teach the method of administering the patient with anti-PD-L1 antibody MPDL3280A. 

ClinicalTrial.gov has an open study a clinical trial for treating advance or metastatic solid tumor with PD-L1 antibody MPDL3280A. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the methods to PD-L1 expressing NSCLC with anti-PD-L1 antibody MPDL3280A with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated to combine the teaching of Konishi with the teaching of Brahmer in order to benefit the treatment for those PD-L1 expressing tumors because Konish and Brahmaer have shown that the tumor cell expressing PD-L1 and suggest blockage of PD-L1/PD-1 interaction.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to treat PD-L1 expressing tumor including NSCLC with anti-PD-L1 antibody MPDL3280A because Konishi and Brahmer have suggested the method for treating such cancer by administering PD-L1 antibody and Clinical trial has shown a method of using anti-PD-L1 antibody MPDL3280A. Therefore, the references in combination teach every limitation 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642